SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For14January 2011 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Total Voting Rights dated31 December 2010 Blocklisting interim Review dated 04 January 2011 Blocklisting Application dated 07 January 2011 Exhibit No: 99.1 INTERCONTINENTAL HOTELS GROUP PLC Transparency Directive Announcement Voting Rights and Capital In accordance with Disclosure and Transparency Rule 5.6.1 InterContinental Hotels Group PLC would like to notify the market of the following: As at 31 December 2010, InterContinental Hotels Group PLC's issued share capital consists of 289,472,651 ordinary shares of 13 29/47 pence each with voting rights. The Company does not hold any shares in Treasury. Therefore the total number of ordinary shares in the Company with voting rights is 289,472,651. The above figure, 289,472,651, may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, InterContinental Hotels Group PLC under the FSA's Disclosure and Transparency Rules. Catherine Springett Deputy Company Secretary 31 December 2010 Exhibit No: 99.2 ﻿ BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris . Date: 4 January 2011 Name of applicant : InterContinental Hotels Group PLC Name of scheme: InterContinental Hotels Group Executive Share Option Plan Period of return: From: 1 July 2010 To: 31 December 2010 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Catherine Springett Telephone number of contact: 01 BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris . Date: 4 January 2011 Name of applicant : InterContinental Hotels Group PLC Name of scheme: InterContinental Hotels Group Sharesave Plan Period of return: From: 1 July 2010 To: 31 December 2010 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Nil Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Catherine Springett Telephone number of contact: 01 Exhibit No: 99.3 ﻿ 7 January 2011 InterContinental Hotels Group PLC Blocklisting Application Application has been made to The UK Listing Authority and The London Stock Exchange for a block listing of 150,000 Ordinary shares of 13 29/47 pence each under the Executive Share Option Plan, to trade on The London Stock Exchange and to be admitted to The Official List. The shares shall rank equally with the existing issued shares of the Company. Catherine Springett Deputy Company Secretary 7 January 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ C. Cox Name: C. COX Title: COMPANY SECRETARIAL OFFICER Date: 14January 2011
